The offense is selling whisky in a dry area. The indictment embraced averments showing two previous convictions of like offenses. Because of repetition of offenses, the penalty assessed was a fine of four hundred dollars.
The State introduced in evidence certified copies of judgments showing that A. G. Doyle had theretofore been convicted in two cases of the offenses of possessing whisky in a dry area for the purpose of sale. There was a failure, however, to make other proof showing that the present appellant was the person who had been convicted of the offenses on which the judgments mentioned were founded. In short, in order to identify appellant as the party who had theretofore been convicted, the State relied upon the fact alone that appellant's name was the same as that shown in such judgments of conviction. It was incumbent upon *Page 418 
the State to establish the identity of appellant as the person who had been previously convicted of like offenses. Huston v. State, 71 S.W.2d 876. The mere recital in the certified copies of the judgments in such cases was not sufficient to establish such identity. McCann v. State, 60 S.W.2d 451.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.